Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 21-48 are presented for examination. Applicant filed an amendment on 9/7/22 amending claims 21, 30, 34, 36, 43 and 46. After careful consideration of Applicant’s remarks, the examiner has maintained the double patenting rejections, and the grounds of rejection of claims 21-48 based on 35 U.S.C. 103 in the instant office action as set forth in detail below.

Response to Arguments
The applicant argues that the double patenting rejection should be withdrawn based on the amendment without providing any detail regarding as to why the double patenting rejection should be withdrawn, the examiner respectfully disagrees with the applicant, please see below for the detailed rejection of double patenting.
The applicant argues that Johnson does not disclose “the environmental conditions comprise different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, UV index, wind speed, wind direction or pollen count”, the examiner respectfully disagrees, first it is noted that “the environmental conditions comprise different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, UV index, wind speed, wind direction or pollen count” can be interpreted as the environmental conditions comprise different combinations of indoor temperature because of the usage of “or” in the limitation. Johnson discloses “With this system, the room environment is controlled based on a wireless sensor/user feedback readings in the room and perhaps throughout a building” (Johnson, [0017]) and “Data from the sensation feedback 302 is received by an on-line learning module 304 (which executes a learning method). The on-line learning module 304 stores data from the user over time to create a comfort profile 306 for that user or for a location corresponding to the sensor or sensors. Module 304 provides model coefficients which are employed to provide factors for adjusting a baseline or standard model to enable the user preferences to be understood and recreated. Likewise, local measurements of actual conditions are measured in block 312. This may include measurements such as temperature, humidity, solar radiation, etc. On-line learning module 314 stores these local measurements over time to develop temperature (humidity, etc.) models 316 using coefficients developed by the module 314. In addition, these measurements may be employed to influence the set-point optimization in block 308” (Johnson, [0044]), Fig. 2 of Johnson discloses learned comfort zone for an individual based on the different combination of indoor temperature measured (see the right portion of Fig. 2 below), therefore, Johnson discloses the environmental conditions comprise different combinations of indoor temperature.
    PNG
    media_image1.png
    419
    732
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 13 of USPAT11054848. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of both claim sets are extremely similar (for example, wherein the variety of different environmental conditions include different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, solar index, smog level, wind speed, wind direction, and pollen count recited in claims 1 and 13 of USPAT1105484 reads on environmental conditions comprise two or more of: indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, UV index, wind speed, wind direction, or pollen count, wherein the comfort profile comprises one or more indoor environmental conditions under which the user is expected to be comfortable that are recited in claims 21 and 34 of the instant application “providing one or more commands to the HVAC system that cause the HVAC system to achieve an environmental condition inside the building under which the user is expected to be comfortable” recited in claims 1 and 13 of USPAT1105484 reads on “wherein controlling the HVAC system comprises controlling the HVAC system to achieve or maintain indoor conditions at one or more of the one or more indoor environmental conditions under which the user is expected to be comfortable” recited in claims 21 and 34 of the instant application).  
Claims of instant application
Claims of USPAT11054848
Claim 21:  A method comprising: determining, by a processor, a comfort profile for a user based on: input from the user that is indicative of a current perceived comfort level of the user; and environmental conditions associated with the input from the user, wherein the environmental conditions comprise different combination of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, UV index, wind speed, wind direction, or pollen count, wherein the comfort profile comprises one or more indoor environmental conditions under which the user is expected to be comfortable; storing, by the processor and in a memory, the comfort profile; and controlling, by the processor, a heating, ventilating, and/or air conditioning (HVAC) system based on the comfort profile, wherein controlling the HVAC system comprises controlling the HVAC system to achieve or maintain indoor conditions at one or more of the one or more indoor environmental conditions under which the user is expected to be comfortable. 
Claim 23: The method of claim 21, further comprising: detecting, by the processor, a change in the environmental conditions; in response to detecting the change, prompting, by the processor, the user to input the current perceived comfort level via a user interface; and storing the environmental conditions and the current perceived comfort level input by the user in the memory as part of the comfort profile.
1. A method of maintaining and/or increasing a user's perceived comfort within a building that is serviced by an HVAC system, the method comprising:
detecting a variety of different environmental conditions, wherein the variety of different environmental conditions include different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, solar index, smog level, wind speed, wind direction, and pollen count;
prompting the user to input a perceived comfort level for each of the variety of different environmental conditions;
generating perceived comfort levels for the variety of different environmental conditions based on receiving one or more user inputs that are responsive to the prompting;
populating a memory with each respective perceived comfort level of the perceived comfort levels along with an environmental condition of the variety of different environmental conditions that corresponds to the respective perceived comfort level;
learning under what environmental conditions inside the building the user is expected to be comfortable based at least in part on the perceived comfort levels along with the environmental condition of the variety of different environmental conditions that corresponds to the respective perceived comfort level populated in the memory; and
providing one or more commands to the HVAC system that cause the HVAC system to achieve an environmental condition inside the building under which the user is expected to be comfortable.
Claim 24: The method of claim 21, wherein the one or more indoor environmental conditions under which the user is expected to be comfortable comprises a range of indoor environmental conditions under which the user is expected to be comfortable.
3. The method of claim 1, wherein the learning comprises learning a range of environmental conditions inside the building under which the user is expected to be comfortable based at least in part on the perceived comfort levels along with the environmental condition of the variety of different environmental conditions that corresponds to the respective perceived comfort level in the memory.
Claim 34: A system comprising: a memory; and a processor configured to: determine a user's comfort profile based on collected data, wherein the collected data comprises: input from the user that is indicative of a current perceived comfort level of the user; and environmental conditions associated with the input from the user, wherein environmental conditions comprise two or more of: indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, UV index, wind speed, wind direction, or pollen count, wherein the comfort profile comprises one or more indoor environmental conditions under which the user is expected to be comfortable; store the comfort profile in the memory; and control a heating, ventilating, and/or air conditioning (HVAC) system based on the comfort profile by at least controlling the HVAC system to achieve or maintain indoor conditions at one or more of the one or more indoor environmental conditions under which the user is expected to be comfortable.
Claim 36: The system of claim 34, wherein the processor is further configured to: detect a change the environmental conditions, and in response to detecting the change, prompt the user to enter the current perceived comfort level via a user interface; and store the environmental conditions and the current perceived comfort level input by the user in the memory as part of the comfort profile.
Claim 47: The system of claim 34, wherein the processor and the memory are located on a portable remote device.
Claim 48: The system of claim 34, further comprising an HVAC controller, wherein the HVAC controller comprises the processor and the memory.
13. A portable remote device comprising:
an input/output port configured to send and/or receive data over a network;
a user interface including a display;
a controller coupled to the input/output port and the user interface, the controller configured to:
identify when each of a variety of different environmental conditions are occurring, wherein the variety of different environmental conditions include different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, solar index, smog level, wind speed, wind direction, and pollen count;
prompt a user via the user interface to input a perceived comfort level under each of the variety of different environmental conditions;
receive perceived comfort levels via the user interface; and
transmit each of the perceived comfort levels to a remote server over the network in order to populate a database that includes each respective perceived comfort level of the perceived comfort levels along with an environmental condition of the variety of different environmental conditions that corresponds to the respective perceived comfort level.


One of the difference in the independent claims 21 and 34 of instant application and the independent claims 1 and 13 of USPAT11054848 is that claims 21 and 35 of the instant application recites “wherein the environmental conditions comprise different combination of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, UV index, wind speed, wind direction, or pollen count” while claims 1 and 13 of USPAT11054848 recites “wherein the variety of different environmental conditions include different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, solar index, smog level, wind speed, wind direction, and pollen count”, it is noted that different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, solar index, smog level, wind speed, wind direction, and pollen count reads on “different combination of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, UV index, wind speed, wind direction, or pollen count”. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). Another difference in the independent claims 21 and 34 of instant application and the independent claims 1 and 13 of USPAT11054848 is that the independent claims 21 and 34 of instant application further recite “user’s comfort profile”. However, Johnson et al. (US 20100262298) in an analogous art discloses user’s comfort profile (Johnson, see Fig. 2, Fig. 3 and [0040]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Johnson into the system/method of USPAT11054848. The modification would be obvious because one of the ordinary skill in the art would want to receives input from many different feedback sources and then controls all thermostats or equivalent devices 108 to maximize energy efficiency (Johnson, see [0022]). 
For similar reasons, claims 23-24, 36-37 and 47-48 of the instant application are patentably indistinct from claims 1, 3 and 13, of USPAT11054848.
The difference in claim 30 of instant application and the independent claim 1 and of USPAT11054848 is that claim 30 of instant application further recite wherein the user is a first user and the comfort profile is a first comfort profile, the method further comprising: determining, by the processor, a second comfort profile for a second user based on: input from the second user that is indicative of a current perceived comfort level of the second user; and environmental conditions associated with the input from the second user, wherein the second comfort profile comprises one or more indoor environmental conditions under which the second user is expected to be comfortable; storing, by the processor and in the memory, the second comfort profile. Johnson further discloses wherein the user is a first user and the comfort profile is a first comfort profile, the method further comprising: determining, by the processor, a second comfort profile for a second user based on: input from the second user that is indicative of a current perceived comfort level of the second user; and environmental conditions associated with the input from the second user, wherein the second comfort profile comprises one or more indoor environmental conditions under which the second user is expected to be comfortable; storing, by the processor and in the memory, the second comfort profile (Johnson, see Fig. 3, its corresponding paragraphs, [0052] and [0045]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Johnson into the system/method of USPAT11054848. The modification would be obvious because one of the ordinary skill in the art would want to receives input from many different feedback sources and then controls all thermostats or equivalent devices 108 to maximize energy efficiency (Johnson, see [0022]). 
The difference in claims 22, 25, 31-33, 35, 38, and 44-46 of instant application and the independent claims 1 and 13 of USPAT11054848 is that claims 22, 25, 31-33, 35, 38, and 44-46 of instant application further recite environmental conditions corresponding in time, wherein the one or more indoor environmental conditions comprises a plurality of indoor environmental conditions, each indoor environmental condition corresponding to a respective time of day, determining a common indoor condition or a common range of indoor conditions under which the first and second users are expected to be comfortable based on the first and second comfort profiles, comparing each user’s indicated comfort level associated with an identified environmental condition, the indicated comfort levels being part of the first and second comfort profiles, determining, by the processor, the common indoor condition or the common range of indoor conditions that the first user and the second user are expected to be comfortable based on prioritizing one or more environmental conditions over other environmental conditions. Ahmed (US6145751) in an analogous art discloses environmental conditions corresponding in time (Ahmed, see col. 3 lines 15-22 and col. 10 lines 42-55), wherein the one or more indoor environmental conditions comprises a plurality of indoor environmental conditions, each indoor environmental condition corresponding to a respective time of day (Ahmed, see col. 3 lines 15-22 and col. 10 lines 42-55), determining a common indoor condition or a common range of indoor conditions under which the first and second users are expected to be comfortable based on the first and second comfort profiles (Ahmed, see col. 3 lines 5-53), comparing each user’s indicated comfort level associated with an identified environmental condition, the indicated comfort levels being part of the first and second comfort profiles (Ahmed, see col. 3 lines 5-53), determining, by the processor, the common indoor condition or the common range of indoor conditions that the first user and the second user are expected to be comfortable based on prioritizing one or more environmental conditions over other environmental conditions (Ahmed, see col. 3 lines 5-53). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ahmed into the system/method of USPAT11054848. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved method for updating a thermal setpoint in an HVAC system (Ahmed, see col. 12 lines 6-7).
The difference in claims 26 and 39 of instant application and the independent claims 1 and 13 of USPAT11054848 is that claims 26 and 39 of instant application further recite receiving user input approving the operating parameter, controlling the system in response to receiving the user input approving the operating parameter. Musunuri et al. (US20140324244) in an analogous art discloses receiving user input approving the operating parameter, controlling the system in response to receiving the user input approving the operating parameter (Musunuri, see [0019] and Fig. 5). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Musunuri into the system/method of USPAT11054848. The modification would be obvious because one of the ordinary skill in the art would want to provide an automated and centralized solution that is easy for occupant to setup and configure is needed to intelligently control the various thermostatically controlled devices in an environment, such as a home, for higher savings (Musunuri, see [0004]).
The difference in claims 28-29 and 41-42 of instant application and the independent claims 1 and 13 of USPAT11054848 is that claims 28-29 and 41-42 of instant application further recite communicating, by the processor, with an external web service hosted by one or more external web servers and sending data to the external web service, the web service makes the profile accessible to the user in other environment, wherein the other environment comprises one or more of an office. However, Agarwal (US20140222210) in an analogous art discloses instant application further recite communicating, by the processor, with an external web service hosted by one or more external web servers and sending data to the external web service (Agarwal, see Fig. 1A and its corresponding paragraphs), the web service makes the profile accessible to the user in other environment, wherein the other environment comprises one or more of an office (Agarwal, see [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Agarwal into the system/method of USPAT11054848. The modification would be obvious because one of the ordinary skill in the art would want to achieve significant energy savings by arriving at an optimal configuration for various appliances and devices at various locations (Agarwal, see Fig. 1A and [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 30, 34, 36, 43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100262298 to Johnson et al. (hereinafter “Johnson”), in view of US 5170935 to Federspiel et al. (hereinafter “Federspiel”).

As per claim 21, Johnson substantially discloses a method (Johnson, see [0017]) comprising: determining, by a processor, a comfort profile for a user (Johnson, see Fig. 2, Fig. 3 and [0040]) based on: input from the user that is indicative of a current perceived comfort level of the user (Johnson, see Fig. 3 and its corresponding paragraphs); and environmental conditions associated with the input from the user, wherein the environmental conditions comprises different combinations of indoor temperature (Johnson, see [0044], [0017], Fig. 2 and Fig. 3), wherein the comfort profile comprises one or more indoor environmental conditions under which the user is expected to be comfortable (Johnson, see Fig. 2, Fig. 3 and [0040]-[0047]), storing, by the processor, the comfort profile (Johnson, see [0024]), and controlling, by the processor, a heating, ventilating and/or air conditioning (HVAC) system based on the comfort profile, wherein controlling the HVAC system comprises controlling the HVAC system to achieve or maintain indoor conditions at one or more of the one or more indoor environmental conditions under which the user is expected to be comfortable (Johnson, see Fig. 3 and [0044]-[0047]). Johnson does not explicitly disclose storing comfort parameter in a memory.
However, Federspiel in an analogous art discloses storing comfort parameter in a memory (Federspiel, see col. 14 lines 6-17). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Federspiel into the method of Johnson. The modification would be obvious because one of the ordinary skill in the art would want to adjust the comfort efficiently, rapidly and easily (Federspiel, col. 11 lines 54-58).

Claim 34 is a system claim corresponding to the method claim 21, it is therefore rejected under similar reasons set forth in the rejection of method claim 21.

As per claim 23, the rejection of claim 21 is incorporated, Johnson further discloses storing the environmental conditions and the current perceived comfort level input by the user as part of the comfort profile (Johnson, see Fig. 2, Fig. 3, [0024] and [0040]-[0047]). Federspiel further discloses detecting, by the processor, a change in one or more environmental conditions, in response to detecting the change, prompting, by the processor, the user to input the current perceived comfort level via a user interface (Federspiel, see col. 14 line 61-col. 15 line 15), storing the comfort parameter in the memory (Federspiel, see col. 14 lines 6-17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Federspiel into the method of Johnson. The modification would be obvious because one of the ordinary skill in the art would want to adjust the comfort efficiently, rapidly and easily (Federspiel, col. 11 lines 54-58).

Claim 36 is a system claim corresponding to the method claim 23, it is therefore rejected under similar reasons set forth in the rejection of method claim 23.

As per claim 30, the rejection of claim 21 is incorporated, Johnson further discloses wherein the user is a first user and the comfort profile is a first comfort profile, the method further comprising: determining, by the processor, a second comfort profile for a second user based on: input from the second user that is indicative of a current perceived comfort level of the second user; and environmental conditions associated with the input from the second user, wherein the second comfort profile comprises one or more indoor environmental conditions under which the second user is expected to be comfortable; and storing, by the processor and in the memory, the second comfort profile (Johnson, see Fig. 3, its corresponding paragraphs, [0052] and [0045]).

Claim 43 is a system claim corresponding to the method claim 30, it is therefore rejected under similar reasons set forth in the rejection of method claim 30.

As per claim 48, the rejection of claim 34 is incorporated, Johnson further discloses an HVAC controller wherein the HVAC controller comprises the processor and the memory (Johnson, see [0017]-[0019]).

Claims 24, 37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Federspiel, further in view of US 20090204262 to Nishimura.

As per claim 24, the rejection of claim 21 is incorporated, the combination of Johnson and Federspiel does not explicitly disclose the one or more indoor environmental conditions under which the user is expected to be comfortable comprises a range of indoor environmental conditions under which the user is expected to be comfortable. However, Nishimura in an analogous art discloses the one or more indoor environmental conditions under which the user is expected to be comfortable comprises a range of indoor environmental conditions under which the user is expected to be comfortable (Nishimura, see [0200]-[0202]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nishimura into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to create a sufficiently comfortable air environment in a room (Nishimura, [0005]).

Claim 37 is a system claim corresponding to the method claim 24, it is therefore rejected under similar reasons set forth in the rejection of method claim 24.

As per claim 47, the rejection of claim 34 is incorporated, the combination of Johnson and Federspiel does not explicitly disclose the processor and the memory are located on a portable remote device. However, Nishimura in an analogous art discloses  the processor and the memory are located on a portable remote device (Nishimura, [0224]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nishimura into the above combination of Johnson, Federspiel and Khoo. The modification would be obvious because one of the ordinary skill in the art would want to create a sufficiently comfortable air environment in a room (Nishimura, [0005]).

Claims 22, 25, 31-33, 35, 38, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Federspiel, further in view of US6145751 to Ahmed.

As per claim 22, the rejection of claim 21 is incorporated, Johnson further discloses determining, by the processor, environmental conditions to the current perceived comfort level, the current environmental conditions comprising the two or more of: indoor temperature and indoor humidity (Johnson, see [0044], Fig. 4 and Fig. 3); and storing, by the processor, the current perceived comfort level input by the user and the environmental conditions to the current perceived comfort level as part of the comfort profile (Johnson, see Fig. 2, Fig. 3, [0024] and [0040]-[0047]). Federspiel further discloses prompting, by the processor, the user to input the current perceived comfort level via a user interface (Federspiel, see col. 3 lines 51-65, Fig. 5, col. 5 lines 19-37 and col. 14 line 61-col. 15 line 13), storing comfort parameter in the memory (Federspiel, see col. 14 lines 6-17). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Federspiel into the method of Johnson. The modification would be obvious because one of the ordinary skill in the art would want to adjust the comfort efficiently, rapidly and easily (Federspiel, col. 11 lines 54-58).
The combination of Johnson and Federspiel does not explicitly disclose environmental conditions corresponding in time. However, Ahmed in an analogous art discloses environmental conditions corresponding in time (Ahmed, see col. 3 lines 15-22 and col. 10 lines 42-55).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ahmed into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved method for updating a thermal setpoint in an HVAC system (Ahmed, see col. 12 lines 6-7).

Claim 35 is a system claim corresponding to the method claim 22, it is therefore rejected under similar reasons set forth in the rejection of method claim 22.

As per claim 25, the rejection of claim 21 is incorporated, the combination of Johnson and Federspiel does not explicitly disclose wherein the one or more indoor environmental conditions comprises a plurality of indoor environmental conditions, each indoor environmental condition corresponding to a respective time of day. However, Ahmed in an analogous art discloses wherein the one or more indoor environmental conditions comprises a plurality of indoor environmental conditions, each indoor environmental condition corresponding to a respective time of day (Ahmed, see col. 3 lines 15-22 and col. 10 lines 42-55).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ahmed into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved method for updating a thermal setpoint in an HVAC system (Ahmed, see col. 12 lines 6-7).

Claim 38 is a system claim corresponding to the method claim 25, it is therefore rejected under similar reasons set forth in the rejection of method claim 25.

As per claim 31, the rejection of claim 30 is incorporated, Johnson further discloses determining, based on the first and second comfort profiles, an indoor condition, wherein controlling the HVAC system comprises controlling the HVAC system to achieve or maintain indoor condition at the indoor condition (Johnson, see [0045]-[0048]). The combination of Johnson and Federspiel does not explicitly disclose determining a common indoor condition or a common range of indoor conditions under which the first and second users are expected to be comfortable based on the first and second comfort profiles. 
However, Ahmed in an analogous art discloses determining a common indoor condition or a common range of indoor conditions under which the first and second users are expected to be comfortable based on the first and second comfort profiles (Ahmed, see col. 3 lines 5-53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ahmed into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved method for updating a thermal setpoint in an HVAC system (Ahmed, see col. 12 lines 6-7).

Claim 44 is a system claim corresponding to the method claim 31, it is therefore rejected under similar reasons set forth in the rejection of method claim 31.

As per claim 32, the rejection of claim 31 is incorporated, Ahmed further discloses comparing each user’s indicated comfort level associated with an identified environmental condition, the indicated comfort levels being part of the first and second comfort profiles (Ahmed, see col. 3 lines 5-53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ahmed into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved method for updating a thermal setpoint in an HVAC system (Ahmed, see col. 12 lines 6-7).

Claim 45 is a system claim corresponding to the method claim 32, it is therefore rejected under similar reasons set forth in the rejection of method claim 32.

As per claim 33, the rejection of claim 31 is incorporated, Ahmed further discloses determining, by the processor, the common indoor condition or the common range of indoor conditions that the first user and the second user are expected to be comfortable based on prioritizing one or more environmental conditions over other environmental conditions (Ahmed, see col. 3 lines 5-53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ahmed into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved method for updating a thermal setpoint in an HVAC system (Ahmed, see col. 12 lines 6-7).

As per claim 46, the rejection of claim 44 is incorporated, Ahmed further the processor is further configured to determine the common indoor condition or the common range of indoor conditions that the first user and the second user are expected to be comfortable based on prioritizing one or more environmental conditions over other environmental conditions (Ahmed, see col. 3 lines 5-53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ahmed into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved method for updating a thermal setpoint in an HVAC system (Ahmed, see col. 12 lines 6-7).


Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Federspiel, further in view of US20140324244 to Musunuri et al. (hereinafter “Musunuri”).

As per claim 26, the rejection of claim 21 is incorporated, Johnson further discloses generating, by the processor, an operating parameter based on the comfort profile, wherein controlling the HVAC system based on the comfort profile comprises controlling the HVAC system in response to the operating parameter (Johnson, see Fig. 3 and [0044]-[0047]). The combination of Johnson and Federspiel does not explicitly disclose receiving user input approving the operating parameter, controlling the system in response to receiving the user input approving the operating parameter.
However, Musunuri in an analogous art discloses receiving user input approving the operating parameter, controlling the system in response to receiving the user input approving the operating parameter (Musunuri, see [0019] and Fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Musunuri into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to provide an automated and centralized solution that is easy for occupant to setup and configure is needed to intelligently control the various thermostatically controlled devices in an environment, such as a home, for higher savings (Musunuri, see [0004]).

Claim 39 is a system claim corresponding to the method claim 26, it is therefore rejected under similar reasons set forth in the rejection of method claim 26.

Claims 28-29 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Federspiel, further in view of US20140222210 to Agarwal.

As per claim 28, the rejection of claim 21 is incorporated, Johnson further discloses sending, by the processor the comfort profile (Johnson, see Fig. 2, Fig. 3, [0024] and [0040]-[0047]). The combination of Johnson and Federspiel does not explicitly disclose communicating, by the processor, with an external web service hosted by one or more external web servers and sending data to the external web service.
However, Agarwal in an analogous art discloses communicating, by the processor, with an external web service hosted by one or more external web servers and sending data to the external web service (Agarwal, see Fig. 1A and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Matsuoka into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to achieve significant energy savings by arriving at an optimal configuration for various appliances and devices at various locations (Agarwal, see Fig. 1A and [0001]).

Claim 41 is a system claim corresponding to the method claim 28, it is therefore rejected under similar reasons set forth in the rejection of method claim 28.

As per claim 29, the rejection of claim 28 is incorporated, Johnson further discloses comfort profile (Johnson, see Fig. 3). Agarwal further discloses the web service makes the profile accessible to the user in other environment, wherein the other environment comprises one or more of an office (Agarwal, see [0020]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Agarwal into the above combination of Johnson and Federspiel. The modification would be obvious because one of the ordinary skill in the art would want to achieve significant energy savings by arriving at an optimal configuration for various appliances and devices at various locations (Agarwal, see Fig. 1A and [0001]).

Claim 42 is a system claim corresponding to the method claim 29, it is therefore rejected under similar reasons set forth in the rejection of method claim 29.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117